DAYTON, District Judge
(concurring in part and dissenting in part). I concur in the ruling of this opinion that the pleadings and evidence warranted a judgment by the court below, upon the findings of the jury, in favor of Freeman for $7,500; but I cannot agree that it was authorized to add interest thereto from a date prior to that of the judgment. The North Carolina statute cited, as I understand it, clearly requires, if interest is to be awarded, the amount thereof to be definitely determined and found by the jury, as of the date of verdict, so that the same in the court’s judgment may not become part of the principal and interesjt be thereby; compounded. It is not for the court, upon a jury trial, to determine the amount of this interest; the statute expressly requires the jury to find specifically as to it. The right of the court to instruct the jury as to its duty to ascertain and determine specifically the interest, if any, due the plaintiff, was clear, as was also its power to set aside, on motion of the plaintiff, the verdict because the jury erred in not finding interest. Under some circumstances and conditions, where no controversy exists as to the items arid dates from which interest is to be calculated, before accepting the *59verdict tendered by a jury for the principal sums found, the court might go so far as to send the jury back to determine the interest due; but beyond this, it seems to me, it could not go. In other words, it could not, under this statute, either add to or take away, by its judgment, from the jury finding without substituting a verdict of its own for that of the jury.
It is clear, it seems to me, that in the final analysis of this case it resolves itself into what, under common-law pleading, would be a simple action of assumpsit based alone upon the common count “for work and labor performed at defendant’s instance and request.” Under the clear and logical rules of that system of pleading, plaintiff would have been required, before trial, to file a specific bill of particulars of these services rendered. The pleadings in this case would seem to indicate that the code practice of the state does not require such bill of particulars, yet the evidence discloses that Freeman’s services did not consist of a single act at one specific time, but embraced a number of negotiations and interviews at different times, each involving his time, labor, and probable outlay in the nature of expenses incurred. Such diversity of amounts and dates, universally arising in claims for services rendered, makes clear the obligation of the jury to ascertain the interest sum to be allowed upon the items, and illustrates how impracticable it is for the court to do so by addition to the verdict in its judgment.
It seems to be true 'that, under the anomalous practice of North Carolina, juries are not required to render formal verdicts, but, in lieu thereof, are subjected to answer numerous interrogatories (liable, it may" be suggested in passing, to confuse them in their conclusions so as to render their findings contradictory, as most earnestly has been contended to be so in this case), and upon the answers returned the court renders judgment. For this reason, it may be contended that, because the jury in this case, in answer to one question, said the sale of the timber was made June 24, 1912, and, to another, that Freeman’s services were reasonably worth $7,500, the court was justified in assuming that the juryr meant the value of the services to relate to the date of sale. In my judgment such conclusion is not justified for these reasons:
First. Because the services wrere rendered largely at dates prior to the date of sale, and no ascertainment of the interest due therefor is intimated to have been made by the jury as of the date of sale; therefore the isolated finding of the date of sale furnishes no criterion, in the absence of a specific finding to that effect, that the jury intended interest to run from that date. Second. Because the strong presumption naturally arises that, when the question was submitted of what Freeman’s services were reasonably worth, in other words, what compensation he was to be allowed by the jury, it assumed the amount to be found to relate to the time of trial and in consequence found a gross sum, including everything due him, as of that date. Third. Under such a practice, with a plain statute before him governing this matter of interest, and setting forth how it should be ascertained by the jury and not by the court, it seems to me very clear that it was the duty of the plaintiff, at the trial, to have such an issue presented *60to the jury, among the others, as would have required the jury to determine what interest, if any, he was entitled to, and the specific and separate amount thereof, as the statute required, and, having failed to do this, he could not ask the court, contrary to the statute, to supply the loss, if any, sustained by reason of his own neglect in not asking for such finding op the part of the jury which could alone, under the terms of the statute, make it.
I cannot concur in the view that the objection to the court’s action in this regard is technical, inasmuch as the substantial result was that the court, by assuming the sole prerogative of the jury, gave Freeman a judgment for over $9,500, notwithstanding the jury found him entitled, to only $7,500. I'would therefore modify and reverse the judgment of the court below, so far as it awarded the plaintiff interest on the $7,500 from June 24, 1912, awarding such interest only from the date of the rendition of the verdict, and, as so modified, would affirm it.